Citation Nr: 0621204	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-39 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for low back disability 
as secondary to bilateral food disability.

3.  Entitlement to aching shoulders as secondary to a low 
back disability.

4.  Entitlement to service connection for depression as 
secondary to bilateral foot disability.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to May 1977, 
and from June 1991 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he is entitled to service 
connection for bilateral foot disability, and for other 
disabilities as a result of the bilateral foot disability.  
The medical records reveal that the veteran has 
osteoarthritis of the feet and that he has bilateral pes 
planus.  The veteran reported on his June 2003 application 
for VA benefits that he received treatment for his bilateral 
foot disability at Fort Jackson Army Hospital in South 
Carolina within a year of discharge from service.  A review 
of the record does not reveal that the Fort Jackson Army 
Hospital has been contacted in an attempt to obtain these 
records.  

The Board further notes that the service medical records from 
the veteran's first period of service have not been obtained 
and it appears that the veteran's service medical records 
from his second period of service are incomplete.  The RO 
should attempt to obtain the missing service medical records 
from all appropriate sources and provide documentation of the 
attempts if the records can not be obtained.  The Board notes 
that the RO has made attempts to obtain the veteran's service 
medical records.  38 C.F.R. § 159(c)(2) provides that VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  These records 
include service medical records.  The regulation further 
provides that VA will end its efforts to obtain records from 
a Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  The Board notes that the NPRC 
reported that the veteran's records had been charged out to 
Army HQ (SPA-I) on April 13, 1987 and that they had not been 
returned.  The NPRC advised that the RO contact Code 11 for 
the records.  It is not clear from a review of the claims 
file whether Code 11 has been contacted.  Additionally, the 
Board notes that the NPRC did not respond to the RO's second 
request for records.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Contact the Fort Jackson Army 
Hospital in Columbia, South Carolina and 
request copies of any treatment records 
of the veteran dated from November 1991 
to present.

3.  The RO should attempt to obtain the 
veteran's service medical records from 
all appropriate sources, and document in 
the claims file all of such attempts 
made.  The claims file should indicate 
whether Code 11 has been contacted for 
the veteran's service medical records, as 
suggested by the NPRC.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



